Citation Nr: 1642314	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty for training (ADUTRA) from January to August 1989 and active military service from October 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in November 2015 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In November 2015, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability.  In a July 2016 rating decision, the Appeals Management Center granted service connection for posttraumatic stress disorder (PTSD); thus, that issue is no longer for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had service in Dhahran, Saudi Arabia from November 30, 1990 to June 4, 1991.  VA has acknowledged that there were SCUD missile attacks during the Gulf War in Dhahran in January and February 1991, including the February 25 attack mentioned by the Veteran in his July 1999 statement (See DRO's written statement added to the record in April 2016).  The Veteran contends that he has residuals of a TBI in service.

The Board notes that a head injury is not a prerequisite to a traumatic brain injury; rather, evidence of a head injury is merely one of many facts to consider in determining whether a traumatic brain injury occurred.  See Veterans Health Initiative, Traumatic Brain Injury, at 5, http://www.publichealth.v a.gov/docs/vhi/traumatic-brain-injury-vhi.pdf.

The claims file includes a May 2016 VA examination report which reflects that the Veteran does not have current residuals of a TBI.  The May 2016 VA examiner noted that the Veteran had never had a TBI but also noted that the Veteran had previously been noted to have had a mild TBI.  The Board finds that a supplemental opinion is warranted.  

The clinician should discuss whether at any time since March 2009 (when the Veteran filed a claim for service connection for a TBI), it is as likely as not that the Veteran had residuals of a TBI which was incurred in service, and if so, what were those residuals.

The clinician should consider the pertinent evidence of record to include the Veteran's diagnoses of a personality disorder and PTSD, the Veteran's reported 2010 post-service motor vehicle accident in which he reportedly hit his head on the vehicle's windshield as well as the headrest, the conflicting findings as to whether the Veteran has residuals of a TBI which occurred in service (e.g. the March 2009 social worker finding of a TBI, the May 2009 mental health findings of a TBI or probable TBI, the May 2009 VA physical medicine rehab consult record that an evaluation "does not suggest that the Veteran experienced any long-term cognitive effects from a TBI", the 1994 normal VA neurological examination; and the Veteran's STRs in which he denied frequent or severe headaches).  

The Board acknowledges that the Veteran has reported that he has had headaches since a 1991 blast explosion during the Gulf War when he was left dazed after he hit his head on the roof of a vehicle.  See March 2009 VA records.  He has also stated that he had already been experiencing headaches prior to the alleged incident but that the headaches worsened after that injury and that they have been constant since that incident (see March 2009 and July 2009 VA records); however, the Board finds that the examiner need not consider that the Veteran experienced headaches in service because this is inconsistent with the records contemporaneous to service, which are noted below and which the Board finds are more probative.  In addition, there are no clinical records in the decade after separation from service which reflect complaints of headaches since service.  

The Veteran's STRs are negative for complaints of, or treatment for, headaches.  Moreover, the Veteran's May 1991 report of medical history for redeployment purposes (upon completion of deployment overseas) reflects that he denied ever having had a head injury, dizziness or fainting spells, frequent or severe headaches, loss of memory or amnesia, or periods of unconsciousness. 

A DA Form 5570, signed by the Veteran in November 1990 and June 1991 reflects that he did not "check" that he had frequent headaches, although he did "check" asthma/hay fever.  

A May 1994 VA examination report reflects that the Veteran denied any significant trauma while deployed in the Persian Gulf and that his MMPI test results indicated highly questionable validity consistent with a response set suggesting that he was greatly exaggerating psychological complaints.

In addition, the Veteran has reported a skull fracture due to a "glancing" gunshot wound to the head.  He contends that it was a wound to the right temporal region which did not penetrate the brain.  See December 2009 Primary Care New Visit record.  However, the STRs are negative for any such injury incurring in service.  The Veteran has also previously reported that he has headaches as a side effect of Celexa.  (See May 2009 VA record.)

In sum, based on the record as a whole, the Board finds that the VA clinician should not consider that the Veteran had headaches in service. 

The clinician should discuss the relevance of the 2009 MRI findings that the Veteran had microangiopathic changes, and whether this is indicative of a TBI, and if so, its approximate onset date.  

The clinician should consider objective findings as well as the Veteran's subjective complaints, and whether these findings are as likely as not due to a TBI or to the Veteran's PTSD, personality disorder, or some other diagnosis.

Finally, the Veteran has given inconsistent statements as to how close he was in proximity to a blast in service.  The Veteran initially stated that he was 200 meters away from a blast (See February 1994 VA record), but he has subsequently stated that he was 25 yards away (See May 2009 record) 30 to 40 yards away (See May 2009 record), and 150 yards away (See January 2016 record).  As such, his statements regarding his distance from a SCUD missile blast in service are not credible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental clinical opinion as to:

a. Whether it is as likely as not (50 percent or greater) that the Veteran sustained a brain injury in service; and

b. If so, please identify any residuals of such brain injury since March 2009.

The clinician should consider the pertinent evidence of record to include the following: a.) that the Veteran had service in Saudi Arabia in 1991 and was exposed to a SCUD missile landing (the proximity of the landing to the Veteran is unknown); b.) the Veteran's STRS (e.g. May 1991 report of medical history for redeployment purposes (upon completion of deployment overseas) which reflects that the Veteran denied ever having had a head injury, or frequent or severe headaches, or periods of unconsciousness, and his DA Form 5570, signed by the Veteran in November 1990 and June 1991 which reflects that he did not "check" that he had frequent headaches); c.) the May 1994 VA MMPI examination report; d.) the Veteran's diagnoses of a personality disorder and PTSD; e.) the Veteran's reported 2010 post service motor vehicle accident in which he reportedly hit his head on the vehicle's windshield as well as the headrest; f.) the conflicting findings as to whether the Veteran has residuals of an in-service TBI (e.g. the March 2009 social worker finding of a TBI, the May 2009 mental health findings of a TBI or probable TBI, the May 2009 VA physical medicine rehab consult record that an evaluation "does not suggest that the Veteran experienced any long-term cognitive effects from a TBI"; g.) the 2009 MRI findings that the Veteran had microangiopathic changes; and h.) Veterans Health Initiative, Traumatic Brain Injury, at 5, http://www.publichealth.va.gov/docs/vhi/traumatic-brain-injury-vhi.pdf.

The clinician should discuss the 2009 MRI findings and whether they are indicative of a TBI, and if so, its approximate onset date.  

The clinician should not consider the Veteran's statement as to headaches in service or proximity to the SCUD missile landing because the Board finds that such are less than credible.

The clinician should consider objective findings as well as the Veteran's subjective complaints, and whether these findings are as likely as not due to a TBI or to the Veteran's PTSD, personality disorder, or some other diagnosis.

If the clinician cannot render an adequate opinion without an examination, the Veteran should be scheduled for such. 

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for residuals of a TBI.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




